—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered May 3, 1994, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, among other things, that the evidence was legally insufficient to support his conviction for criminal possession of a controlled substance in the third degree, in that the People failed to prove that he had constructive possession over the drugs found on the codefendant, which formed the basis of this charge. That is, the defendant contends that the People failed to prove that he had dominion and control over the drugs found on the codefendant (see, People v Manini, 79 NY2d 561, 572-575). However, by not specifically directing the trial court to this contention, the defendant had failed to preserve this issue for appellate review (see, People v Gray, 86 NY2d 10), and we decline to reach it in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [3]).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Sullivan, Rosenblatt and Hart, JJ., concur.